Citation Nr: 0213058	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a relative



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This appeal initially arose before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of July 1997 from the New Orleans, 
Louisiana, Regional Office (RO).  

A video-conference hearing was held before the undersigned 
Member of the Board in September 1998.  

It was remanded in January 1999 for additional development.  


FINDINGS OF FACT

1.  All identified relevant evidence and information 
available and necessary for equitable disposition of the 
appeal has been obtained.

2.  The veteran's current thoracic spine disorder was not 
incurred during service, and is not shown to be caused by any 
incident of service.

3.  The veteran's current cervical spine disorder was not 
incurred during service, and is not shown to be caused by any 
incident of service.

4.  The veteran's current left knee disorder was not incurred 
during service, and is not shown to be caused by any incident 
of service.



CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304 (2001).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).

Under the applicable criteria, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).


Factual background

The veteran's service medical records show that the veteran 
complained of low back pain in January 1969, and again in 
March 1970.  In January 1969, he was given urinalysis due to 
his history of nephritis.  

In March 1970, his range of motion was normal on physical 
examination.  The impression was chronic low back pain.  
Service connection is currently in effect for a low back 
disability with degenerative disc disease of the lumbosacral 
spine with radiculopathy.  This disorder is currently rated 
as 60 percent disabling by the RO under Diagnostic Code 5293.

The veteran currently alleges that he also has disorders of 
the cervical spine, the thoracic spine, and the left knee, 
which are due to service.  

Review of the veteran's service medical records show that 
there is no report of injuries to his cervical spine, 
thoracic spine, or left knee.  

Specifically, the report of his separation examination, dated 
December 1970, reveals that his spine and lower extremities 
were clinically evaluated as normal.  

The evidence subsequent to service includes two letters from 
the veteran's private physicians, VA clinical records, VA 
examination reports, and reports of special VA testing and 
studies.  

VA clinical records from 1992 show that the veteran was 
repeatedly seen with complaints of low back pain and right 
knee instability and locking.  Notes from 1993 show that the 
veteran was undergoing therapy for his low back pain.  The 
veteran reported injuring his low back and right knee during 
an in-service accident, where he fell from a rock crusher.

Nerve conduction studies, dated June 1993, list an impression 
of C5, C6, and C7 radiculopathy.  

A July 1994 radiographic report of the veteran's left knee 
was normal.  The radiograph report of the veteran's back 
revealed that there were some mild degenerative joint disease 
in the lower lumbar spine, not significantly changed since 
May 1992.  

The results of the July 1994 VA compensation and pension 
examination show that the veteran was diagnosed with 
degenerative disk disease of the lumbosacral disc, and 
patellofemoral pain syndrome, probably early chondromalacia.  

In May 1997, the veteran submitted his claim for service 
connection for claimed disorders of the cervical and thoracic 
spines, and his left knee.  He stated that these disorders 
had their onset of origin during his service.  

The evidence next shows that the veteran was provided with a 
VA medical examination in June 1997 with regard to the 
present claim.  The report of this examination provides a 
diagnosis of "an L4-L5 radiculopathy with thoracic strain 
and degenerative disc disease with what appears to be 
hypertrophic osteophytes at L5 with mild narrowing of the 
disc space at L5-S1." 

In September 1998, the veteran testified before the 
undersigned Member of the Board that he also injured his 
cervical spine, thoracic spine, and left knee during his 
initial fall in service, and that these disorders were 
further aggravated by his service.  He also testified that he 
reported these injuries at his discharge examination.  

In January 1999, the claim was remanded for additional 
development.  

A March 1999 radiographic report of the veteran's left knee 
reveals that there was a negative examination and that the 
veteran's left knee was normal.  

The radiograph report of the same date of the veteran's 
thoracic spine reveals that degenerative changes were shown.  
Cervical spondylosis was also found.  

The report of the April 1999 VA compensation and pension 
examination includes diagnoses of degenerative joint disease 
of the cervical, thoracic, and lumbar spines, as well as 
chondromalacia of the patellar.  

The May 1999 addendum to that report specifically found that 
the veteran's cervical spine or the thoracic spine [disorder] 
was not related to the veteran's injury.  The examiner also 
found that the veteran's bilateral knee disorder was not 
related to the injury.  The examiner did find, however, that 
the veteran's lumbar spine disorder was related to his 
reported in-service injury.  

The report of the September 2000 VA compensation and pension 
examination shows that the examiner did not have the 
veteran's claims file available for review, but relied on an 
oral history provided by the veteran of low back pain and 
neck pain following his reported in-service fall.  The 
examiner diagnosed mild fractural syndrome, with degenerative 
cervical changes.  


Analysis

A careful review of the veteran's service medical records 
show no complaints, treatment, findings, or diagnoses for a 
thoracic spine, cervical spine, or knee disorder.  In fact, 
under the notes section of the veteran's exit examination, it 
shows that he was reportedly in good health.  

There is no record of treatment for any of the above 
mentioned disorders until 1992, more than 20 years after 
separation from service.  

Although the veteran recalls treatment as early as 1977, the 
Board first notes that the letter submitted from Dr. F states 
only that the veteran's  records are not available, and if 
the veteran manifested a back problem, it would have been 
treated by this physician.  Records from the veteran's 
chiropractor, Dr. H, pertain only to billing, and the note 
accompanying these invoices state that his x-rays were 
destroyed in a flood.  

Additionally, although the veteran has specifically been 
examined by VA in an attempt to determine the etiology of his 
disorders, the Board notes that the specific assessment, in 
May 1999, showed that there was no such relationship between 
a cervical spine, thoracic spine, or knee disorder, and a 
reported in service fall.  

The Board notes that the veteran testified that he injured 
his left knee, low back, cervical spine and thoracic spine in 
the same accidents in service, however, the record does not 
support these claims.  

The veteran's service medical records are devoid for any 
injuries, and only show complaints of low back pain.  The 
post-service medical evidence first shows that the veteran 
reported that he injured his right knee in service (in 1992 
VA records), but more recently show that he claims a left 
knee injury from service.  

The Board notes that the veteran has testified that his 
current disabilities are all due to the reported in-service 
injury.  The Board first points out that the veteran has not 
demonstrated that he has any medical expertise or training, 
thus, his lay assertions do not constitute probative medical 
evidence.  

Second, although the veteran reported this type of injury 
during post service treatment, this medical history was not 
confirmed by the record or enhanced by medical professionals, 
therefore, its inclusion in the medical history section does 
not transform it into probative medical evidence.  

The Board also determines that the May 1999 VA examination 
report, which specifically addresses the issues at hand in 
this case, is the most probative evidence of record.  
Although the September 2000 VA examination shows additional 
diagnoses, that examiner specifically noted that he did not 
have the claims file available for review, thus, that 
examination report is not as probative of the issues to be 
decided.  

Therefore, the service medical records, which were complied 
at the time, and the May 1999 VA examination, where the 
examiner reviewed these records, are more probative than the 
subsequent recollections of the veteran, or Drs. F or H.  

Thus, because the preponderance of the evidence is negative 
for a nexus between a current disorder and service, service 
connection for a thoracic spine disorder, a cervical spine 
disorder, and a left knee disorder is denied, and the benefit 
of the doubt rule is not for application in the instant case.


VCAA

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), by virtue of the rating decision, 
statement of the case, and supplemental statements of the 
case issued during the pendency of this appeal, as well as 
the information provided in the Board's remand, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claim.  

Moreover, all available evidence relevant to the instant 
appeal identified by the veteran has been obtained and 
associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  The 
veteran has testified in support of his claim at an September 
1998 hearing, when he submitted additional evidence.  The 
veteran has also expressly indicated that there is no 
additional outstanding evidence or information pertinent to 
his claim.  The Board notes that VA was unable to obtain 
records from Drs. F and H, however, the Board also notes that 
these examiners responded that all records pertaining to the 
veteran are no longer available.  

Additionally, the veteran has been afforded VA examinations, 
and the RO has obtained his complete clinical record.  Thus, 
under the circumstances, the VA has satisfied its duty to 
notify and assist the veteran in this case and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.



ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to service connection for a left knee disorder is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

